UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:18-CR-99-T-17JSS
ANTONIO RODDY.

 

ORDER

This cause is before the Court sua sponte. Defendant Antonio Roddy
has filed an Objection (Dkt. 541) to the Report and Recommendation (Dkt. 537).
After consideration, the Government shall file a response to the Objection

within seven days. Accordingly, it is

ORDERED that the Government shall file its response to the Objection

within seven days.

DONE and ORDERED in Chambers in Tampa, Florida on this 31st
day of October, 2019.

 

 

 

 

Copies to:

All parties and counsel of record
